DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-28 and 30 are rejected under 35 U.S.C. 101 because he claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as per MPEP 2173.05(q) “use” claims that do not purport to claim a process, machine, manufacture or composition of matter fail to comply the 35 U.S.C. 101.
It is noted the instant claims are similar to In Ex parteDunki, 153 USPQ 678 (Bd. App. 1967), wherein the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction."   In this case, the claim states an intended use of a noted composition but enacts no actual process step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are “use” claims and as per MPEP 2173.05(q) indefinite for failing to claim an active, positive step delimiting how this is actually used in practice (see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Iner. 1986).
Claim 1 further includes a “solidifiable” matrix, but the material is not further defined specifically.  Some materials are solidifiable by different means – such as changes in temperature and it is therefore not clear what the entire range is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yodh (2006/0099135) in view of Liu (2009/0142576) or Davalos (2010/0337758).
Yodh teaches a use of a printing composition wherein a solidifiable matrix, see ceramic composite gel or water that includes a plurality of nanotubes interspersed therein [0126-128].  The material is applied in microdroplets, if it were determined that some type of ‘printing’ is required.
Yodh is silent on the exact composition, or type, of nanotubes.  
Liu teaches that branched nanotubes are useful in certain applications [0004-07].  
Davalos teaches that branched carbon nanotubes are an operable selection among various materials and other types of nanotubes for applications that the electrical properties are important [0012].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the branched CNTs of Liu or Davalos as an operable selection in the printing composition of Yodh based on the teachings in each of those that branched nanotubes are, initially, operable, and further, that they have advantages over other nanotubes in certain applications.  
Regarding claim 24, the nanotubes are understood to be flakes in that they are free of a growth substrate.
Regarding claim 27, the ceramic composite is curable.
Regarding claim 28, the prior art is silent on the quantity of carbon nanostructures, but it would be an obvious manipulation for one of ordinary skill to select any quantity as to make a useful product from the composition.  Because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as flow rate of reactive gases. Absent evidence showing such criticality use of the claimed flow rates would have been prima facie obvious. 
Regarding claim 29, the process includes applying a plurality of droplets as described per [0128].  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yodh (2006/0099135) in view of Liu or Davalos and in further view of Hoenlein (2002/0125470).
The combined art does not teach functionalized nanotubes, but Hoenlein teaches that it is known to functionalize carbon nanotubes in order to promote covalent bonding [0040] – the treatment allows improved use of the nanotubes in future processing.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to functionalize the nanotubes per the combined prior by the method of Hoenlein as it would promote the ease of further use of the nanotubes.


Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (2016/0325491) in view of Shah (2012/0247800).
Sweeney teaches a three dimensional printing method and composition (abstract) comprising:
- depositing a printing composition in a layer-by-layer process [0004], 
- wherein the printing composition comprises a solidifiable matrix and a plurality of carbon nanostructures dispersed in the solidifiable material, see abstract (wherein it teaches the nanostructures are dispersed), claim 1, and particularly with reference to Fig. 29 [0137-140].
	Sweeney is silent on the specific requirement for branched, cross-linked or nanotubes that share common walls.  Shah teaches that such nanotubes are useful in polymeric-nanotube composite materials [0047, 0090-93].  It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to apply the nanotubes taught by Shah as such nanotubes are useful in composite polymeric nanotube materials.  Further, Sweeney’s teachings are not particularly limiting, including various types of nanotubes and even other carbon materials as long as they absorb microwave (particularly noting the “etc.” after the types of nanotubes) [0092].  As such, the range of materials envisioned by Sweeney is considered to overlap the claimed range of carbon nanotubes including those taught by Shah.  It is further noted that per MPEP 2144.07 it is prima facia to select a material for its known intended purpose, therefore selecting any of cross-linked, branched or shared-wall nanotubes would be obvious based on Sweeney's teachings of the usefulness of 
	Regarding claim 24, per the embodiment depicted in Fig. 29 a printer filament is applied - the filament is formed as per Fig. 1A which includes carbon nanotubes that are free of growth substrate and applied to the filament [0087].  The nanotubes are generally understood as "flakes" per the definition of such in the instant specification.
	Regarding claims 25-27, Sweeney teaches PEEK [0024].
	Regarding claim 28, Sweeney teaches between 1-50% by weight CNTs [0021-22], thereby overlapping claimed range.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Shah in view of Sturtevant (2001/0046588).
The teachings of Sweeney and Shah are described above, Sweeney exemplifies forming a 3D printed object using an extruder, but does not exemplify applying droplets.  Sturtevant, however, teaches that it is operable to apply droplets of polymer through an extruder nozzle [0036].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the extrusion material of Sweeney in the form of droplets as Sturtevant teaches that such is operable.  It is particularly noted that the materials for use by Sweeney are not particularly limited, and Sweeney teaches HDPE, polycarbonates, ABS, or nylon, for example [0087] and Sturtevant teaches that the same [0015] as materials that operably applied in the inventive method as droplets.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Shah in view of Hoenlein (2002/0125470).
The combined art does not teach functionalized nanotubes, but Hoenlein teaches that it is known to functionalize carbon nanotubes in order to promote covalent bonding [0040] – the treatment allows improved use of the nanotubes in future processing.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to functionalize the nanotubes per the combined prior by the method of Hoenlein as it would promote the ease of further use of the nanotubes and would be understood to make a more structurally sound device per the method of Sweeney.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715